Citation Nr: 1801231	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  16-42 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served in the Army from December 1965 to September 1967.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs  Regional Office in St. Louis, Missouri. 


FINDING OF FACT

On December 15, 2017, prior to the promulgation of a decision in the appeal, the Board received letters from the Veteran and his representative moving to withdraw the appeal of entitlement to TDIU.    


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 710 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2016, the Veteran perfected an appeal regarding entitlement to TDIU.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn on any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. Id.  

In the present case, the Veteran submitted a signed, written statement on December 15, 2017, where he wrote "Please withdraw my appeal immediately."  His representative also submitted a letter, indicating the Veteran wished to withdraw his appeal and asking that the appeal be dismissed.  

The Board finds the withdrawal is "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) [citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)].  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.


ORDER

The appeal is dismissed.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


